GOODE, J.
(after stating the facts). — The statutes say a school board shall have no power to dismiss a teacher, but should one’s certificate be revoked pending a contract between her and the board of a district, the contract for. her services shall be annulled. [4 Mo. Ann. Stat., sec. 9767.] No brief has been filed in behalf of defendants, but we understand the directors do not contend they had the right to dismiss plaintiff, if in fact, they had hired her. They say no contract had been made because the meeting at Harrison’s when the parley between plaintiff and the directors occurred, was not, legally speaking, a meeting of the board of directors, either general or special, but an informal getting together -to talk over the employment of plaintiff, with the understanding that the matter should be finally settled when the board met. The statutes say a board of school directors shall have power at any regular or special meeting to contract Avith and employ teachers for and in the name of the district; that every *727special meeting shall be called by the president of the board and each member shall be notified of the time, place and purpose of it; that a contract with a teacher shall be made by order of the board, shall specify the number of months the school is to be taught and the wages to be paid; shall be signed by the teacher and the president of the board and attested by the clerk of the district when the teacher’s certificate is filed with said clerk, who shall return the certificate to the teacher at the end of the term; that the certificate must be in force for the full term for which the contract is made, and all transactions of the board under the section must be recorded and filed with the district clerk. [4 Mo. Ann. Stat., sec. 9766.] It is insisted mandatory clauses of this statute were not observed. The testimony for plaintiff tends to prove a contract was made with her at the meeting at Harrison’s home, Avhich contract was reduced to writing, signed as required by the statutes and duly recorded by the clerk. The only formality not complied with, according to the testimony for plaintiff, was depositing with the clerk a certificate empowering plaintiff to teach school in the county and covering the full time for which the contract was made. The clauses regarding the certificate to teach contained in section 9766, have been construed in connection with other statutory provisions regarding teachers’ certificates contained in section 9796, and held to méan the teacher must hold a certificate through the entire term of the employment, but that this requirement will be satisfied by holding a certificate yet in force when the hiring occurs and obtaining another upon its expiration, to extend over the term. Such was the decision in a case identical with the. one at bar in the facts bearing on the immediate point. [School Dist. v. Edmonston, 50 Mo. App. 65.] We consider this interpretation of the statute sound. It was not proved plaintiff deposited or filed her certificate with the clerk before the latter attested the contract, as the statute *728says shall be done, but we do not regard this omission as fatal to the employment. [Saleno v. Neosho, 127 Mo. 627.] She held a certificate then, and later, when asked to produce a certificate, proffered for filing one extending over the six months7 term, but the directors declined to accept it. The main argument, we suppose, against the validity of the alleged contract is, that what was done toward making it, occurred when the directors were assembled informally and not as a board in general or special meeting. Statutory authority to employ teachers at regular or special meetings, is conferred on school directors, with a proviso for notice to every member of the board of the time, place and purpose of all special meetings, and the calling of them by the president. These regulations require contracts with teachers to be made at board meetings and not with the members of the board at other times. [Pugh v. School Dist., 114 Mo. App. 688, 699 and cases cited.] Hence, the question for decision is whether the convening of these directors at Harrison’s house was a special meeting in the sense of the statutes, which prescribe no rules for the calling of special meetings except that they shall be called by the president and notice, given to the members of the time, place and purpose. In our opinion the assembly at Harrison’s was, to all intents, a special meeting of the board of directors. The president (Harrison) did not call the meeting, but he, Smith and Thomas, the three directors, met that day for a definite purpose and pursuant to an agreement with Mrs. Hib-bard to meet and determine whether they would elect her to teach another term of school. We see no reason why the convening of the three men on Mrs. Hibbard’s suggestion at a definite time and place to settle a particular question, was not a meeting of the board of directors. It is true Smith testified no record was kept of what was done; but on this issue, whether it be material or not, Mrs. Hibbard testified the contrary, *729and there is evidence corroborating her. The point in hand was decided in McShane v. School Dist., 70 Mo. App. 624, on facts relevant to the point like those before us, and in Decker v. School Dist., 101 Mo. App. 115.
As to whether the directors are jointly liable with the district, we say nothing.
The judgment is reversed and the cause remanded.
All concur.